Citation Nr: 0832013	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
also claimed as asthma, due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to May 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004, rating decision of 
the Cleveland, Ohio (also known as the Tiger Team), 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a respiratory disorder, 
also claimed as asthma, due to asbestos exposure.  The claim 
was continued in the New York, New York, RO.  

In February 2007, the Board remanded the case for additional 
information regarding the extent to which the veteran may 
have been exposed to asbestos in his capacity as a fireman, 
and/or a passenger while on board the USS Power, USS Jack W. 
Wilke, and USS Shenandoah, VA examination, and a medical 
opinion.  The requested development has been completed and 
the Board proceeds with it review of the case.  


FINDING OF FACT

The veteran's respiratory disorder, also claimed as asthma, 
is not causally related to disease or injury during his 
active service, including any exposure to asbestos that he 
may have had.  


CONCLUSION OF LAW

A respiratory disorder, also claimed as asthma, due to 
asbestos exposure, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his current respiratory disorder is 
the result of exposure to asbestos while working in the 
engine rooms of ships in service.  


Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in February 2003, March 
2003, July 2003, and April 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The February 2003 letter particularly 
notified the veteran of the evidence required in a claim 
involving asbestos exposure.  The initial duty-to-assist 
letter was provided before the adjudication of his claim.  
The Board also notes that in March 2006, an additional letter 
provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical and personnel records have been 
obtained.  His available post-service treatment records have 
also been obtained.  The veteran has had a VA examination.  A 
medical opinion has been obtained.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Element I - Current Disability

None of the private or VA physicians diagnosed asbestosis.  

However, there are competent medical diagnoses of other 
current respiratory disorders.  A private hospitalization in 
June 1995 concluded with a diagnosis of asthma.  That 
diagnosis was continued in subsequent private clinical 
records.  Private clinical records of 1996 and 1997 refer to 
a sinobronchial syndrome.  Private hospitalization in 
December 1997 resulted in a diagnosis of status asthmaticus 
with respiratory failure.  

VA clinical notes variously diagnosis the veteran's 
respiratory problems.  In October 2001, he had an 
exacerbation of chronic bronchitis.  An August 2001 
computerized tomography (CT) scan disclosed symmetrical 
bronchiectasis, as well as minimal opacity in the bilateral 
upper lung fields and diffuse bronchial wall thickening.  A 
June 2002 VA clinical note described it as 
bronchiectasis/obstructive lung disease.  In March 2004, the 
diagnosis was chronic bronchitis/ bronchiectasis.  The 
February 2005 examination considered the claims folder, and 
test results including imaging studies and pulmonary function 
tests.  The diagnoses were bronchial asthma/chronic 
obstructive pulmonary disease, and bronchiectasis of unclear 
etiology.  The November 2007 VA examination also considered 
the claims folder and test results and reached a diagnosis of 
asthma (moderately severe obstructive airway dysfunction). 


Element II - Disease or Injury in Service

The veteran reports that he served in the engine rooms of 
several ships during service and that his work exposed him to 
asbestos insulation.  While that is not confirmed by the 
service personnel records, the veteran is competent to report 
what he actually experienced.  The Board finds his statements 
as to the nature of his service to be credible.  However, 
such exposure does not mean that there was a respiratory 
disease or injury during service.  The service medical 
records do not document any respiratory complaints, findings 
or diagnoses.  

Element III - A Connection

As a lay witness, the veteran does not have the medical 
training and experience to provide competent evidence 
connecting an incident in service to his current disability.  
38 C.F.R. § 3.159(a).  A medical opinion is required.  In 
this case, despite the extensive development, there is no 
such supporting opinion.  

In fact, the medical records are consistently against the 
claim.  The service medical records do not show any chronic 
respiratory disorder, and on separation examination, in May 
1948, the veteran's respiratory system was normal with a 
negative chest X-ray.  There were no respiratory complaints 
or findings on the post service VA examinations in December 
1948 and December 1949.  Thereafter, many years passed 
without any medically documented respiratory complaints.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The earliest medical record of respiratory distress comes 
from the June 1995 private hospitalization.  The history 
taken at that time indicated that the veteran had been having 
difficulty for 8 or 9 years, which would still be many years 
after service.  

None of the private records link the veteran's respiratory 
disability to service or to asbestosis exposure in service.  
The report of the June 1995 hospitalization implicated the 
veteran's allergic reactions in his breathing problems.  

A VA clinical note of February 2003 diagnosed bronchiectasis 
probably on multiple pneumonias, but other causes need to be 
ruled out.  Imaging studies in March 2004 were interpreted as 
showing changes with differential diagnoses including an 
inflammatory process less likely an infectious etiology.  

The February 2005 VA examination reported revealed a 
diagnosis of COPD, asthma, and bronchiectasis, of unclear 
etiology.  The examiner noted that the veteran a history of 
asbestos exposure in service.  The examiner, however, did not 
provide an opinion as to whether it was at least as likely as 
not that the current disability was linked to that exposure.  
This necessitated a remand for a clearer opinion.  

The November 2007 VA examination provided a definitive 
opinion.  After review of the claims folder and medical 
records, as well as examination of the veteran, the examiner 
emphatically stated that there was no evidence of asbestosis 
or respiratory problems secondary to asbestosis.  

Conclusion

As discussed above, the veteran is competent and credible to 
report exposure to asbestos in service.  However, there must 
be competent medical evidence to link that exposure to his 
current disability.  There is no such evidence in this case, 
in fact, the medical records and opinions are against such a 
connection.  The medical reports form the preponderance of 
evidence in this case and establish that the veteran's 
respiratory disorder is not the result of any disease or 
injury during his active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  





	(CONTINUED ON NEXT PAGE)

38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a respiratory disorder, also claimed 
as asthma, due to asbestos exposure, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


